PER CURIAM.
It being made to appear to the Court that in this case the parties have compromised and settled the matters at issue between them, and having moved this Court for a judgment pursuant to said agreement;
It is accordingly ordered and adjudged by this Court that upon the agreement of the parties, the judgment of the District Court for the Western District of Louisiana appealed from be, and it is hereby, reversed, and that said cause be, and it is hereby remanded to the said District Court with directions to enter judgment for defendant in the case entitled: “The Coastal Club, Inc. versus Shell Oil Company, Incorporated,” bearing civil action No. 632 on the docket of said Court, dismissing with prejudice all the claims and demands made by plaintiff in said cause and providing that each party shall bear the costs in said litigation already paid by it so that neither party shall hereafter be responsible or liable to the other for any portion of the cost of said litigation, and further providing that the costs incident to dismissal in accordance with this judgment.be borne by defendant.
It is,further ordered and adjudged that the mandate of this Court issue without delay.